Dissenting Opinion by
Judge Kramer :
While I agree entirely with the common sense and practical approach of the majority, I must nevertheless dissent on pure constitutional grounds. Under our system of government, the Constitution is the absolute framework. If its language is clear, then it must be enforced, whether the result is practical or impractical. I should also include as an introductory remark that I recognize that the purpose of this lawsuit is the recovery of salary or compensation after mandatory retirement, based upon age, for the remainder of the term of office of this justice of the peace.
Article V, section 15 of the Pennsylvania Constitution of 1968 states clearly that “ [t]he regular term of office . . . of justices of the peace shall be six years.” It says nothing about “active term” or “reduced term” or any other kinds of lesser terms of office. The clear mandate is a term of *585“six years.” When a justice of peace receives his official certificate of office, it states the full six years of his term, without any reference to his age or to any reduction to that term because of age. Next, our Constitution in Article V, section 16 (b), states that “ [J] ustices of the peace shall be retired upon attaining the age of seventy years.” There is nothing stated in the Constitution concerning the six-year term of office of a justice of the peace being affected in any way by the retirement because of age. Interestingly, the second sentence of Article V, section 16(b) states that “ [f] ormer . . . justices of the peace shall receive such compensation as shall be provided by law.” That also is a clear constitutional mandate that the pay of a justice of the peace shall continue as provided by law. There is no statutory or constitutional law providing for salary compensation for a justice of the peace after retirement ; the only compensation law refers to the regular salary of the justice of peace, and retirement benefits earned for prior service.
The next sentence of Article V, section 16(b) is perhaps the most convincing to me. It states, “No compensation shall be paid to any . . . justice of peace who is suspended or removed from office under section eighteen of this article or under article six.” In this sentence the drafters of this constitutional provision chose to set forth with specificity those instances in which the compensation of a justice of the peace shall not be paid. This sentence represents the only statement in the Constitution which restricts the compensation salary of a former justice of peace, and retirement based upon age is not covered by section 18 of Article V or by Article VI. If the drafters of this subsection (b) had intended to include the termination of salary compensation upon retirement at age 70, then obviously all they would need to have done would be to have added the words, “retirement at age 70” as one of the restrictions to the compensation of a justice of peace constitutionally retired. This the drafters did not do and, *586therefore, it seems reasonable to conclude that they did not intend the salary compensation to be terminated upon retirement at age 70. If the drafters had not included this last sentence of Article V, section 16(b), I could concur with the majority. I cannot, however, ignore the fact that this sentence is in the Constitution.
I agree with the principle of retirement based upon age, and would fully support a constitutional amendment to fully terminate a term of office at age 70, but this case must be decided upon the existing constitutional provisions.
The whole point of this dissent is that I believe the Pennsylvania Constitution of 1968 clearly calls for the term of office of a justice of peace to run six years. This term and the age of candidates for office are no secret, and the constitutional scheme is that the voters should decide whether they want the services of an individual for the remaining time that individual may serve before retirement at age 70, with the full knowledge that they, the voters, may be called upon to pay the salary of such an individual for some period of time after mandatory retirement at age 70 until the end of the six-year constitutional term. Our Constitution leaves that dicision to the people and not to the courts.
In summary, although I agree in principle that individuals who are no longer serving in office should not receive their regular salary, I cannot agree that the existing Constitution supports that result.